Motion to extend time to perfect appeal to *832the May 1962 Term. Motion granted and appellants are directed to file and serve record, brief and note of issue on or before March 30, 1962. Motion to allow appellants to exclude from the printed record on appeal the printing of the records of the Presbyterian Hospital and two sets of the records of the Medical Center, Jersey City, N. J., provided same be handed to the court at the time of argument. Motion granted and appellants are directed to produce said hospital records before the court upon the argument.